Citation Nr: 0302613	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  98-09 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic tinea of 
the palms as a result of exposure to herbicides.

2.	Entitlement to service connection for chronic tinea of the 
feet as a result of
exposure to herbicides.

3.	Entitlement to service connection for peripheral 
neuropathy as a result of
exposure to herbicides.

4.  Entitlement to an increased rating for service-connected 
hypertension, currently
evaluated as 10 percent disabling.

(The issue of entitlement to service connection for low back 
arthritis as secondary to the service-connected bilateral 
knee and traumatic arthritis disorder will be the subject of 
a later decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1972 and 
April 1973 to April 1989. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri. 

The Board notes that in a statement filed in May 2001, the 
veteran indicated that he wanted an increased rating for his 
service-connected bilateral knee disorder and "also 
condition of skeletal conditions."  These claims need to be 
adjudicated by the RO.  Also, the veteran's August 2001 
statement could reasonably be construed as a  notice of 
disagreement with the RO's initial assignment of a 10 percent 
evaluation after a grant of service connection for chronic 
atrial fibrillation in July 2001.  Accordingly, both matters 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.	The veteran did not serve in the Republic of Vietnam.

2.	Chronic tinea of the palms and feet are not any of the 
disease processes
enumerated under the regulation, 38 C.F.R. § 3.309(e).

3.	The competent medical evidence does not show that the 
veteran's currently
diagnosed chronic tinea of the palms is related to service 
irrespective of exposure to an herbicide agent.

4.	The evidence shows that symptomatology associated with the 
veteran's
currently diagnosed chronic tinea of the feet first 
manifested during service.

5.	The competent medical evidence of record does not 
establish that the veteran
currently has peripheral neuropathy. 

6.	The veteran's hypertension is manifested by diastolic 
pressure readings
predominantly less than 110 and systolic pressure readings 
predominantly less than 200.


CONCLUSIONS OF LAW

1.	Chronic tinea of the palms was not incurred in active 
service; nor may it be
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 1131, 5103, 5103A  (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 (2002).

2.	Chronic tinea of the feet was incurred in active service.  
38 U.S.C.A. §§ 1110,
1112, 1113, 1116, 1131, 5103, 5103A (West 1991 & Supp. 2002); 
38 C.F.R.         §§ 3.159, 3.303, 3.307, 3.309, 3.313 
(2002).

3.	Peripheral neuropathy was not incurred in or aggravated by 
active military
service; nor may it be presumed to have been incurred 
therein.  38 U.S.C.A.          §§ 1110, 1112, 1113, 1116, 
1131, 5103, 5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.313 (2002).

4.	The schedular criteria for a rating in excess of 10 
percent for hypertension have
not been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.104, Diagnostic Code 7101 (1997 & 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claim Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. § 3.159.  Although the veteran was not 
provided with actual notice of the VCAA, the Board finds that 
the requirements under the new laws and regulations have been 
substantially met.  The veteran was provided adequate notice 
as to the evidence needed to substantiate his claims and the 
reasons the claims were denied.  In correspondence dated in 
July 1997, the RO informed the veteran of what evidence and 
information was needed to substantiate his claims.  The 
veteran responded in correspondence dated in July 1997.  The 
RO provided the veteran with a copy of the December 1997 
rating decision, May 1998 and October 1998 Statements of the 
Case (SOC), and July 2001 Supplemental Statement of the Case 
(SSOC).  With respect to the veteran's herbicide agents 
claims, the May 1998 SOC provided the veteran with notice of 
the laws and regulations for both presumptive and direct 
service connection. 

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The RO afforded the veteran appropriate medical examinations 
in connection with his claims.  The RO obtained VA treatment 
records-including the veteran's January 1997 Agent Orange 
examination.   The RO also obtained some private medical 
records from Dr. R.L.W.  The RO requested private medical 
records from Dr. D.Y.L. and updated records from Dr. R.L.W.  
The RO notified the veteran of the same.  Dr. D.Y.L. and Dr. 
R.L.W. did not forward any records.  The rating decision, 
SOCs, and SSOC provided the veteran with notice of what 
evidence was evaluated in making a determination on the 
veteran's claims.  Thus, the veteran was put on notice that 
these records were unavailable. Lastly, the RO afforded the 
veteran a personal hearing in November 2000.  The veteran's 
service medical records were previously obtained.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Moreover, VA has fully discharged 
its duty to notify the claimant of the evidence necessary to 
substantiate the claims and of the responsibility of VA and 
the claimant for obtaining such evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Accordingly, the 
Board will proceed with appellate review.


Service Connection for Chronic Tinea of the Palms and Feet 
and Peripheral Neuropathy as a Result of Exposure to 
Herbicides

The veteran's primary contention on appeal is that he 
developed chronic tinea of the palms and feet as well as 
peripheral neuropathy due to his exposure to Agent Orange 
during service.  The veteran submitted evidence that he was 
awarded an Air Force Commendation Medal for outstanding 
achievement during the period, April 28, 1977 to June 10, 
1977.  The citation that accompanied the medal revealed that 
the veteran was placed on temporary duty at the Naval 
Construction Battalion Center, Gulfport, Mississippi, in 
support of the Ocean Incineration of Herbicide Orange.  The 
veteran reportedly contributed to the successful dedrumming 
and shiploading of over 800,000 gallons of herbicide orange 
(described as a defoliant containing the toxic contaminant 
Dioxin) aboard an incineration ship for incineration at sea.

Presumptive Service Connection Analysis

In order to establish service connection on a presumptive 
basis, the veteran must show (1) that he has the requisite 
type of service in the Republic of Vietnam, (2) that he 
currently suffers from a specific disease process enumerated 
under the regulation, and (3) that the current disease 
process manifested itself within the time period set by 
regulation.  38 U.S.C.A. § 1116 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.307, 3.309, 3.313.  

The veteran's DD Form 214 shows no indication that he ever 
served in the Republic of Vietnam.  By the veteran's own 
admission, he has never served in the Republic of Vietnam.  
Moreover, the claimed period of exposure to herbicide agents 
(April 1977 to June 1977) is not during the applicable 
period.  Accordingly, the veteran does not have the requisite 
type of service in the Republic of Vietnam as defined by § 
3.313 and § 3.307(a)(6)(iii).  

The disease processes for which the veteran seeks service 
connection are not enumerated in 38 C.F.R. § 3.309(e).  VA 
regulations make a distinction between chronic peripheral 
neuropathy and acute and subacute peripheral neuropathy.  
Based on a report issued on July 27, 1993 from the National 
Academy of Sciences entitled "Veterans and Agent Orange:  
Health Effects of Herbicides Used in Vietnam," VA determined 
that there was no positive association between Agent Orange 
exposure and a number of specific diseases, including chronic 
peripheral neuropathy.   Effective November 7, 1996, VA 
determined that a presumption of service connection was 
warranted for acute and subacute peripheral neuropathy in 
Vietnam veterans with a history of Agent Orange exposure, 
subject to the requirement that the term acute and subacute 
peripheral neuropathy meant transient peripheral neuropathy 
that appeared within weeks or months of exposure to a 
herbicide agent and resolved within two years of the date of 
onset.  38 C.F.R. § 3.309(e), Note 2.  Accordingly, since the 
disease processes for which the veteran seeks service 
connection are not enumerated in 38 C.F.R. § 3.309(e), the 
presumption under 38 C.F.R. § 3.307 does not apply.  McCartt 
v. West, 12 Vet. App. 164 (1999).  


Direct Service Connection Analysis

The fact that the veteran is not entitled to presumptive 
service connection for the claimed disabilities does not 
preclude an evaluation as to whether the veteran is entitled 
to service connection on a direct basis.  

The service medical records which cover the veteran's second 
tour of duty (April 1973 to April 1989) show that the March 
1973 enlistment examination was absent any complaints of, or 
findings of chronic tinea of the palms and feet and 
peripheral neuropathy.  The veteran was examined on March 23, 
1977 prior to his placement on temporary duty.  The 
examination was negative for the claimed disabilities.  The 
veteran was examined on his return from temporary duty on 
June 14, 1977.  The examination was again negative. 

The first record of any complaints relevant to the instant 
appeal is dated in July 1978.  The veteran complained of 
intermittent leg spasms.  The service examiner provided an 
assessment of muscle strain.  Records dated in May 1979 are 
notable for complaints of a rash and numbness, but these 
complaints were in connection with a spider bite.  Records 
dated from August 1979 to September 1980 show that the 
veteran was afforded several psychiatric and neurological 
examinations in connection with his complaints of numbness in 
his legs and hands, and a "floating" sensation of the 
extremities with episodes of dyspnea, weakness, and 
"fluttering" of the heart, all of which he attributed to 
his direct exposure to Agent Orange (claimed splashed on 
clothes, hands, eyes).  A number of possible disorders were 
noted including peripheral neuropathy, however, according to 
a January 1980 record, no neurological deficits were ever 
found.  A March 1982 record shows that the veteran continued 
to complain of numbness in "various parts of [his] body."  
The service examiner noted a normal physical and neurological 
examination.  The veteran was referred for a neurological 
consultation in April 1982.  The service examiner noted that 
except for the sensory findings, the rest of the neurological 
examination was within normal limits.  The service examiner 
commented that the patterns of sensory deficit did not fit 
any pattern of sensory motor supply.  The examiner concluded 
that he had no sufficient data regarding Agent Orange and its 
effect on the nervous system and indicated that he knew of no 
specific neurological disorder for the veteran's problem.  A 
July 1982 record from Aeromedical summed up the veteran's 
history of complaints and noted that several internal 
medicine and neurological evaluations failed to reveal any 
organic cause for his symptomatology.  The examiner 
maintained that the veteran had had a variety of 
psychosomatic complaints since 1968 and that publicity of 
Agent Orange had allowed him to find a physical reason for 
his symptoms.  The examiner added that since medical 
knowledge was lacking in this area, no one has been able to 
deny the veteran's conclusion that Agent Orange was the cause 
of his problems.   

A July 1983 periodic examination report was absent any 
findings of chronic tinea and peripheral neuropathy.  A 
November 1984 record shows the veteran presented with 
multiple complaints that he associated with his exposure to 
Agent Orange.  The service examiner provided an assessment of 
malaise.  A June 1986 record shows that the veteran was seen 
for an injury to his right 5th finger, during which time the 
service examiner also drained some blisters from the 
veteran's left foot.  The service examiner provided an 
assessment of infected dyshidrotic eczema of the left foot.  
A July 1987 record shows that the veteran complained of a 
rash on his feet.  An examination revealed scaling and 
"cracking" of feet.  The assessment was dyshidrosis.  The 
veteran's January 1988 Report of Medical History, taken in 
anticipation of his retirement physical, shows multiple 
complaints as previously described.  In the service 
examiner's notes, it was noted that the veteran related that 
he had had foot trouble since 1984, with skin irritations 
secondary to athlete's foot.  It was noted that he saw a 
specialist in 1986, and treatment with medication was 
ongoing.  Lastly, the January 1989 retirement physical 
examination report is absent any findings of chronic tinea 
and peripheral neuropathy.

Post-service medical records show that at the veteran's 
initial VA examination conducted in January 1990, he 
continued to complain of multiple symptoms including numbness 
in his legs.  The veteran reported a history of athlete's 
foot since basic training.   He treated this condition with 
over-the-counter medications.  Diagnoses included recurrent 
dermatophytosis of the feet, fairly quiescent at the time and 
peripheral neuropathy that could be related to ethanol abuse.  
A neurological examination, however, revealed no evidence of 
primary neurological disease.  It was noted that the nerve 
conduction study of the lower extremities was normal.  

The Agent Orange examination conducted in December 1996 shows 
that the veteran presented with multiple complaints that 
included a rash on his back and feet and sensory deficit in 
his hands, arms, and legs.  The examiner's impressions 
included sensory deficit to hands, arms, and legs, and 
recurrent rash on back.  A consultation report noted 
seborrheic keratosis of the back.  Private medical records 
dated from April 1997 to June 1997 from Dr. R.L.W. show for 
the first time that the veteran received treatment for a rash 
or scaly skin areas on his hands in April 1997.    
VA treatment records dated from May 1990 to February 2001 
show that the veteran continued to complain of numbness-
usually in connection with his complaints of chest pain 
associated with his chronic atrial fibrillation and 
hypertension. Neurological testing continued to be negative.  

The September 1997 VA skin examination report shows that the 
veteran complained of scaly hands, especially the palms, and 
occasional development of sores on the feet.  The examiner 
noted that there were no sores at present, therefore he could 
not diagnose this symptom.  An examination of the feet, 
however, showed redness on the soles of the feet.  The 
examiner also observed that the anterior surface of the hands 
had chronic scaling.  He noted that he considered this 
condition more of a fungus type problem.  The examiner 
provided a diagnosis of bilateral chronic tinea of the palms 
and feet.  

The September 1997 VA peripheral nerves examination report 
shows the same complaints of numbness as previously 
discussed.  The veteran reported that a private neurologist, 
Dr. L, recently evaluated him.  He was told that his 
electromyography/nerve conduction study was normal.  The 
examiner noted that the veteran had subjective symptoms of 
numbness and tingling, however, there was no objective 
finding on the examination to suggest peripheral neuropathy.  
He had subjective sensory deficit on the examination as well, 
but again there was no other objective finding, and his 
reflexes were symmetrical.  The examiner noted that he had 
reviewed the veteran's record and noted that it was possible 
that his excessive alcohol use might be contributing to some 
of his subjective complaints.

	1.	Peripheral Neuropathy

The service medical records and post-service medical records 
show that the veteran's claimed peripheral neuropathy 
disorder is manifested by subjective complaints only.  There 
is no objective evidence that the veteran currently suffers 
from this disorder.  The Board notes that the veteran's 
subjective complaints alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  When it was noted that the 
veteran might possibly suffer from peripheral neuropathy, the 
cause of this disorder was associated with the veteran's 
alcohol abuse.  Generally, a disease incurred as the result 
of abuse of alcohol is not a disability upon which 
compensation benefits may be based.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2002).  In the absence of competent medical 
evidence that the veteran has the claimed disability, 
peripheral neuropathy, the requirements for establishing 
service connection have not been met.   38 C.F.R. § 3.303. 

In regard to the veteran's theory that his symptoms are 
attributable to his exposure to Agent Orange, the record must 
contain (1) competent medical evidence of a current disease 
process, (2) competent medical evidence of a relationship 
between the currently diagnosed disease process and exposure 
to a herbicide agent while in military service, and (3) proof 
of in-service exposure to a herbicide agent.  There is 
currently no regulatory or case law guidance on what 
establishes exposure, so the fact that the veteran was 
awarded the Air Force Commendation Medal for his contribution 
of handling gallons of herbicide orange is certainly 
sufficient to establish that the veteran was exposed to a 
herbicide agent while in the military.  The veteran's theory 
of entitlement, however, fails because he is not currently 
diagnosed with peripheral neuropathy.  Moreover, while the 
veteran is competent to describe his subjective symptoms, he 
has not been shown to possess the requisite medical expertise 
needed to render either a diagnosis or a competent opinion 
regarding medical causation.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993);  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  As discussed earlier, according to the National 
Academy of Sciences, there is no positive association between 
Agent Orange exposure and chronic peripheral neuropathy. 

2.	Chronic Tinea of the Palms and Feet 

A veteran is presumed to be in sound condition upon entry 
into service, except for any defects noted at the time of 
examination for entry into service.  38 U.S.C.A. § 1111 (West 
1991).  No chronic tinea of the hands or feet were noted at 
the veteran's initial enlistment examination in May 1968 and 
second enlistment examination in March 1973.  Although the 
veteran's retirement physical examination report does not 
note any findings of chronic tinea, the veteran's feet were 
treated for a similar disorder during service.  Even though 
the in-service diagnoses-namely, dyshidrotic eczema and 
dyshidrosis -are different than the current diagnosis, 
chronic tinea, the later diagnosis is based on subjective 
complaints and symptomatology currently shown on examination 
as similarly shown on examination and reported in the service 
medical records.  "Different examiners, at different times, 
will not describe the same disability in the same language."  
38 C.F.R. § 4.2.  Thus, service connection for chronic tinea 
of the feet is warranted, as the veteran currently has the 
claimed disorder and the disorder is shown to have first 
manifested during service.  38 C.F.R. § 3.303.  In so finding 
that service connection is warranted on this basis, there is 
no need for the Board to discuss whether a causal 
relationship exists between the veteran's claimed disorder 
and a herbicide agent.   

In regard to the veteran's claim for service connection of 
chronic tinea of the hands, the Board notes that unlike the 
veteran's foot disorder, the service medical records are 
completely devoid of any complaints of, or findings of tinea 
of the hands. Records from Dr. R.L.W. show for the first time 
in April 1997 that the veteran received treatment for a rash 
or scaly skin areas on his hands-eight years after his 
discharge from service.  The veteran is currently diagnosed 
with chronic tinea of the palms, but there is no competent 
medical evidence of a relationship between the claimed 
disorder and service.  As there is no evidence of any type of 
treatment for chronic tinea of the palms or similar disorder 
during the veteran's service, any opinion relating his 
current problems to service would be based on history as 
provided by the veteran, as opposed to objective 
documentation.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  For this reason, the Board finds that there is no 
basis for obtaining a VA opinion regarding the etiology of 
the veteran's currently manifested hand disorder, as there is 
no reasonable possibility that such an opinion could 
substantiate his claim.  Moreover, since there is no evidence 
of such disease during the veteran's period of service, the 
regulations on presumptive service connection are implicated.  
As discussed earlier, chronic tinea is not a disease process 
enumerated in 38 C.F.R. § 3.309(e), so the presumption under 
38 C.F.R.     § 3.307 does not apply.  Service connection for 
chronic tinea of the palms is not warranted.  In the absence 
of competent medical evidence of a relationship between the 
currently diagnosed chronic tinea of the palms and service, 
the requirements for establishing service connection have not 
been met.  38 C.F.R. § 3.303.   As the preponderance of the 
evidence is against the veteran's claim, the "benefit of the 
doubt" rule is not applicable.  38 U.S.C.A. § 5107(b) (West 
Supp. 2002).


Increased Rating for Hypertension

The veteran filed his application in July 1997.  The Board 
notes that there has been a change in the evaluation criteria 
for Diagnostic Code 7101 during the pendency of this appeal.  
62 Fed. Reg. 65,207, 65,219 (Dec. 11, 1997) (effective from 
Jan. 12, 1998).  Where a regulation changes after the claim 
has been filed before administrative process has been 
concluded, the version most favorable to the veteran applies 
unless otherwise provided.  Karnas v. Derwinski, 1 Vet. App. 
308, 311 (1991).  The RO did not consider the veteran's 
disability picture under the old criteria.  The Board, 
however, finds that the veteran will not be prejudiced by the 
Board's initial consideration of the claim under the old 
criteria for the reasons that follow.  

Under criteria for rating hypertensive vascular disease in 
effect prior to January 12, 1998, a 10 percent rating is 
assigned when diastolic pressure is predominantly 100 or 
more; or when continuous medication is shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominately 100 or more, a minimum rating of 10 
percent will be assigned.  A 20 percent evaluation is 
assigned when diastolic pressure is predominantly 110 or more 
with definite symptoms.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (1997).  Under criteria for rating hypertensive vascular 
disease which became effective on and after January 12, 1998, 
a 10 percent rating is assigned when diastolic pressure is 
predominantly 100 or more; or, systolic pressure is 
predominantly 160 or more; or, provides a minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent evaluation is prescribed when 
diastolic pressure is predominantly 110 or more; or, systolic 
pressure is predominantly 200 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1998).  A comparison of the old and new 
criteria clearly shows that the new criteria broaden the 
criteria under which the veteran may be entitled to a higher 
rating.  Therefore, the veteran was not prejudiced when the 
RO considered his claim only under the new criteria.  
Moreover, as discussed below, the Board does not find that 
either the new or the old criteria is more favorable to the 
veteran in this case, and in fact, the Board has determined 
that the currently assigned 10 percent rating is appropriate 
under either criteria.

At the September 1997 VA examination, the veteran reported 
that he took medication daily for his hypertension, which VA 
treatment records confirmed.  The examiner diagnosed 
continued borderline hypertension with medical control.  
Blood pressure readings recorded were 130/90, 142/90, and 
132/88.  VA treatment records dated during the appeal period 
show blood pressure readings that ranged from 101-161 
systolic over a range of 70-107 diastolic:  110/72 (August 
1997); 120/80 (November 1997); 114/85 (March 1998); 122/90 
(April 1998); 108/76 (June 1998); 110/70 (September 1998); 
137/84 (November 1998); 138/86 (December 1998); 122/90 (April 
1999); 144/94 (July 1999); 101/83 (November 1999); 161/107 
(December 1999); 144/93 (February 2000); 108/78 (March 2000); 
104/77 (August 2000); 126/76 (February 2001).

The veteran presented personal testimony before the RO in 
November 2000.  He testified that he normally took blood 
pressure readings at home.  He related that the readings 
fluctuated up and down (e.g., 140/110, 176/96-98).   He 
testified that he had gone to the emergency room twice.  He 
also provided testimony on his heart problems.

The foregoing findings do not show diastolic pressure 
readings that are predominantly 110 or more, or systolic 
pressure readings that are predominantly 200 or more.   In 
fact, no blood pressure readings of 200/110 or higher were 
ever recorded despite the veteran's testimony.  At best, the 
veteran has a history in December 1999, of a diastolic 
pressure reading over 100, and systolic pressure reading over 
160.  Therefore, the criteria for a higher rating have not 
been met under either the old or new criteria.  38 C.F.R. § 
4.104, Diagnostic Code 7101 (1997 & 1998).

The Board notes that the majority of the veteran's complaints 
pertain to his chronic atrial fibrillation disorder, for 
which he was granted service connection in July 2001.  The 
Board is bound by VA regulations, which establish that a 10 
percent rating is warranted for hypertension where the 
veteran requires continuous medication for control of his 
hypertension.  Without objective findings showing elevated 
blood pressure readings despite medication, a higher rating 
cannot be assigned.  The preponderance of the evidence is 
against the veteran's claim; therefore, the "benefit of the 
doubt" rule is not applicable.  38 U.S.C.A. § 5107(b).

Finally, any limits on the veteran's employability due to his 
hypertension have been contemplated in the award of a 10 
percent rating under Diagnostic Code 7101.  The record does 
not show an exceptional or unusual disability picture not 
contemplated by the regular schedular standards that would 
warrant the assignment of an extraschedular rating.  Since 
application of the regular schedular standards is not 
rendered impracticable in this case, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation.  


ORDER

Service connection for chronic tinea of the palms as a result 
of exposure to herbicides or other incident of service is 
denied.

Service connection for chronic tinea of the feet is granted. 

Service connection for peripheral neuropathy as a result of 
exposure to herbicides or other incident of service is 
denied. 

An evaluation in excess of 10 percent for hypertension is 
denied.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

